Case: 11-12179   Date Filed: 02/06/2013   Page: 1 of 2

                                                                       [PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT



                               No. 11-12179



                   D.C. Docket No. l:ll-cv-20414-MGC




ERIKSON HARRISSON,

                                                              Plaintiff- Appellee,

                                   versus




NCL (BAHAMAS) LTD.,
d.b.a. NCL,

                                                            Defendant - Appellant.




                Appeal from the United States District Court
                     for the Southern District of Florida




Before CARNES, BARKETT and HILL, Circuit Judges.

PER CURIAM:
                 Case: 11-12179    Date Filed: 02/06/2013    Page: 2 of 2

      We previously issued an order, published at 691 F.3d 1308, dismissing this

appeal for lack ofjurisdiction, concluding that the district court's remand to state

court for lack of subject matter jurisdiction was barred from appellate review

pursuant to 28 U.S.C. § 1447(d). NCL timely filed a petition for rehearing by the

panel and for rehearing en banc, which are still pending. Accordingly, the mandate

in this case has not yet issued.

      The parties recently notified this Court that they have settled their dispute.

Based on their settlement, NCL has filed a motion requesting that we dismiss this

appeal, dismiss its petition for rehearing and for rehearing en banc, which we

construe as a request to withdraw the petition for rehearing, and finally to vacate

our order published at 691 F.3d 1308.

      Because the parties have settled their dispute, there is no longer a case or

controversy and thus the case is moot. Accordingly, we grant NCL's motion to

DISMISS the appeal for mootness, DENY the petition for rehearing and rehearing

en banc as moot and exercise our discretion and VACATE our prior order

published at 691 F.3d 1308.